Citation Nr: 0929384	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-27 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Newark, New Jersey (RO) of the Department of Veterans Affairs 
(VA) which continued a 70 percent evaluation for the 
Veteran's service connected PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the Veteran's PTSD is 
manifested by no more than occupational and social 
impairment, with deficiencies in work and family relations, 
disturbed affect and mood, and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); with an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  See 38 U.S.C.A. § 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for increased rating was 
received in December 2006.  Thereafter, the Veteran was 
notified of the general provisions of the VCAA by the RO in 
correspondence dated February 2007.  The letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  The Court in Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006) held that the VCAA notice 
requirements applied to all elements of a claim.  This 
information was provided to the Veteran by the February 2007 
correspondence.  The claim was reviewed and a statement of 
the case was issued in August 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the Veteran did not receive a Vasquez-Flores letter.  
VA can show the error is harmless by demonstrating why it 
does not affect the essential fairness of the adjudication.  
To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
Vazquez-Flores, 22 Vet. App. at 48. ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the Veteran's PTSD were provided to him in the November 
2004 rating decision.  A reasonable person could be expected 
to read and understand these criteria, and that evidence 
showing his disability met the requirements for a higher 
rating was needed for an increase to be granted.  Certainly 
then, he has the requisite actual knowledge of the evidence 
needed to support his claim.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  See 38 C.F.R. § 4.3 
(2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. 
§ 4.2 (2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 
7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
See 38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently; appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.



Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
DOCKET NO.  07-27 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Newark, New Jersey (RO) of the Department of Veterans Affairs 
(VA) which continued a 70 percent evaluation for the 
Veteran's service connected PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the Veteran's PTSD is 
manifested by no more than occupational and social 
impairment, with deficiencies in work and family relations, 
disturbed affect and mood, and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); with an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  See 38 U.S.C.A. § 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for increased rating was 
received in December 2006.  Thereafter, the Veteran was 
notified of the general provisions of the VCAA by the RO in 
correspondence dated February 2007.  The letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  The Court in Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006) held that the VCAA notice 
requirements applied to all elements of a claim.  This 
information was provided to the Veteran by the February 2007 
correspondence.  The claim was reviewed and a statement of 
the case was issued in August 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the Veteran did not receive a Vasquez-Flores letter.  
VA can show the error is harmless by demonstrating why it 
does not affect the essential fairness of the adjudication.  
To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
Vazquez-Flores, 22 Vet. App. at 48. ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the Veteran's PTSD were provided to him in the November 
2004 rating decision.  A reasonable person could be expected 
to read and understand these criteria, and that evidence 
showing his disability met the requirements for a higher 
rating was needed for an increase to be granted.  Certainly 
then, he has the requisite actual knowledge of the evidence 
needed to support his claim.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  See 38 C.F.R. § 4.3 
(2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. 
§ 4.2 (2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 
7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
See 38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently; appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.



Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to 
keep a job).

Factual Background and Analysis

From April 2003 through July 2007, the Veteran attended 
weekly individual therapy sessions at the Vet Center to 
reduce social isolation, intrusive thoughts, sleep 
disturbance and nightmares, mistrust, sadness and grief.  In 
a note dated May 2007, the Veteran described feeling very 
cautious in situations, but he stated that it did not affect 
his every day life or job expectations.  Several notes 
describe the Veteran's irritation and frustration with his 
supervisor and co-workers at the Veteran's place of 
employment.  The notes from these meetings did not include 
GAF scores for the Veteran.  

From December 2005 to June 2007, the Veteran attended group 
therapy sessions at the East Orange, New Jersey VA Medical 
Center (VAMC) for psychoeducation classes.  The notes from 
these meetings did not include GAF scores for the Veteran.

In a Vet Center intake note dated November 2006, the examiner 
noted that the Veteran reported intrusive recollections of 
heavy combat at least three to four times per week, 
especially when he was trying to relax.  He reported several 
instances of flashbacks where he experienced witnessing his 
friends killed in action.  He reported nightmares, but stated 
that they were less frequent.  The Veteran stated that he 
felt sad often and reported crying without knowing the cause.  
He also reported irritability and difficulty with anger 
management.  The Veteran told the examiner that he was 
employed at the post office but he had intermittent periods 
of social isolation and sad mood.  He stated that he felt 
angry with co-workers when they disagreed with him.  The 
Veteran was diagnosed with PTSD and a GAF score was not 
assigned.

The Veteran was seen for a preventative health screening at 
the East Orange VAMC in December 2006, where he reported that 
he was having a lot of nightmares and he was not sleeping.  
The staff psychiatrist assigned a GAF score of 45.

During a March 2007 mental health examination at the East 
Orange VAMC, the Veteran reported aggravation at work.  The 
staff psychiatrist noted that the Veteran was anxious during 
the examination.

In a mental health note dated June 2007 from the East Orange 
VAMC, the Veteran was assigned a GAF score of 45.  The 
Veteran reported that he was very stressed at work with 
different people and he tried to avoid those people.  He 
stated that he liked to concentrate on his work but he was 
bothered sometimes.  The Veteran also reported trouble 
sleeping and occasional nightmares.  

In a February 2007 VA PTSD examination, the Veteran reported 
subjective symptoms, including nightmares and bad dreams, 
hypervigilance, easy startle reflex, depression, anxiety, 
anger, irritability, and social isolation.  The Veteran 
related that he had been having these symptoms for many 
years, that he had them all the time, and he did not have any 
remissions.  He related that he was employed as a custodian 
for the post office, and did not associate with other people.  
The physician remarked that the symptoms seemed to be 
moderately severe in nature.  During the mental status 
examination, the physician noted that the patient's mood was 
depressed and his affect was blunted.  The examiner also 
noted that the Veteran was dressed casually, was cooperative, 
and his speech was normal.  Further, there were no perceptual 
problems; the Veteran's thought process and thought content 
were normal; he was oriented to person, place, and time; 
insight and judgment were fair; and impulse control was fair.  
Suicidal ideation and homicidal ideation were absent.  The 
Veteran reported that he was working full time, that he spent 
his free time mostly at home, and that he did not go out 
much.  The Veteran also stated that he had some problems 
working and in his relationships.  The physician remarked 
that the Veteran appeared to be isolative and assigned a GAF 
score of 45.  The Veteran was diagnosed with PTSD with 
moderately severe symptoms.

Based on the evidence of record, the Board finds that the 
criteria for an evaluation in excess of 70 percent have not 
been met.  None of the evidence of record from July 2007 show 
symptoms of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
During the most recent VA examination of record, the Veteran 
reported that he was working full time; therefore, the Board 
does not feel that the Veteran exhibits the requisite total 
occupational and social impairment necessary to award a 
100 percent disability rating.  Further, the records reflect 
that the Veteran has normal thought process and thought 
content, is oriented, and has fair insight and judgment.  
Persistent danger of self-injury, suicidal ideation and 
homicidal ideation were also absent.  Clearly, his symptoms 
do not meet the criteria for a higher rating.

A GAF score of 45 was listed as the Veteran's GAF score 
during his most recently VA psychiatric examination performed 
in February 2007.  According to DSM-IV, GAF scores ranging 
between 41 and 50 are indicative of serious symptoms (like 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The Board finds that that this GAF score is 
consistent with the reported symptomatology--to include 
depressed mood, nightmares, difficulty in establishing and 
maintaining effective work and social relationships--and, 
thus, is also consistent with the current disability rating 
of 70 percent.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 70 percent rating for this time period.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as frequent periods of 
hospitalization related to this service-connected disorder 
that would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  The medical evidence shows 
the Veteran's PTSD, while significant, is not a total 
occupational and social impairment.  While the Veteran 
receives regular counseling for his PTSD, he has not been 
hospitalized frequently.  The Veteran has maintained full-
time employment with the post office and there are no records 
that suggest that the Veteran has missed significant periods 
of work due to his PTSD.  The Board acknowledges that the 
Veteran has difficulty with his relationships at work and 
that he becomes irritated with his supervisors and co-
workers, but this alone does not warrant total occupational 
and social impairment.  The evaluations assigned under the 
Rating Schedule criteria are adequate for the level of 
disability demonstrated for PTSD.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD) is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


